PD-1067-15
         FILED IN                                                        COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                             AUSTIN, TEXAS
                                                                        Transmitted 9/9/2015 10:26:50 AM


     «*—*»«                          no.                                  —^=            ABEL ACOSTA
                                                                                               CLERK

   ABEL ACOSTA, CLERK                                                          „        —~Jy
                                           IN THE                              Ch/                                                                                     ^T




contingent grounds for review, as explained in his Motion for Leave to File

Supplement to Petition for Discretionary Review, filed this date. They are reflected

in his Motion for Leave to File Supplement to Petition for Discretionary Review.

However, when the words subject to Rule 9.4(i)(l) from the supplement are included

with the words subject to Rule 9.4(i)(l) from the original petition, the total words

exceed the 4,500 limit by 883. Accordingly, leave to file an oversized supplement to

his petition is respectfully requested.

                                PRAYER FOR RELIEF


      WHEREFORE, PREMISES CONSIDERED, Governor Perry respectfully prays

that this Court grant leave to file his supplement to petition for discretionary review

in its current form, realizing that it exceeds the total word limit by 883 words.

                                                     Respectfully submitted,


THE BUZBEE LAW FIRM                                  BAKER BOTTS L.L.P.


Is/Anthony G. Buzbee                                 /$/ Thomas R. Phillips
Anthony G. Buzbee                                    Thomas R. Phillips
State Bar No. 24001820                               State Bar No. 00000102
JPMorgan Chase Tower                                 San Jacinto Center
600 Travis Street, Suite 7300                        98 San Jacinto Blvd., Suite 1500
Houston, Texas 77002                                 Austin, Texas 78701-4078
Tbuzbee@txattorneys.com                              tom.phillips@bakerbotts.com
Telephone: 713-223-5393                              Telephone: 512-322-2565
Facsimile:   713-223-5909                            Facsimile:    512-322-8363
BOTSFORD & ROARK
Is/David L. Botsford
David L. Botsford
State Bar No. 02687950
1307 West Ave.
Austin, Texas 78701
dbotsford@aol.com
Telephone: 512-479-8030
Facsimile: 512-479-8040


                         CERTIFICATE OF SERVICE


       This is to certify that a true and complete copy of this document has been
emailed to Michael McCrum at michael@McCrumlaw.com, to David Gonzalez at
david@sg-llp.com and to Lisa McMinn, State Prosecuting Attorney at
lisa.mcminn@spa.texas.gov on the same date it was electronically filed with the Clerk
of the Court of Criminal Appeals.

                                             /s/ David L. Botsford
                                             David L. Botsford